Title: To Benjamin Franklin from Simon-Pierre Fournier le Jeune, 14 July 1778
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin


Monsieur
Paris le 14 juillet 1778
J’ay l’honneur de vous réiterer votre demande de la fonte de Petit Romain par laquelle vous attendiés des modelles: Pour regler la hauteur en Papier, étant Prêt a la faire commencer, comme vous m’en avés Parû Pressé. Si votre courier d’anglettere est arrivé, et que vous daigné m’en faire Part vous obligérés celui qui a l’honneur d’être avec Respect, Monsieur, Votre très humble et tres obeissant serviteur
Fournier Le JEUNE
 
Addressed: A Monsieur / Monsieur franklin / A Passy
Notation: Fournier le jeune 14. Juillet 1778.
